Title: Circular to Brigadiers of the Virginia Line, 18 January 1778
From: Washington, George
To: Brigadiers of the Virginia Line

 

Sir.
Head Quarters [Valley Forge] Jany 18th 1778

As the time of service of part of the Virginia Troops has already expired, and many more will shortly petition for discharges upon the same claim; It will be necessary for the Brigadiers, and Commandants in that Line, to meet, and come to some determination with respect to the mode of doing it. I have therefore to request that you will take such steps, and precaution, as will put it out of the Power of any man to obtain dismission, who is not justly entitled to it, & that you will look forward to the number of Troops that will remain, and the officers necessary to Command them. I am Sir Your most Obet hum. Servt

Go: Washington

